EXAMINER’S AMENDMENT
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview and email communications with Ryan De Vries on March 8/3/2021.
 
 3. 	The application has been amended as follows:           Please cancel claims 6 and 16. 	Please amend claims 1-5 and 7-8 as follows:

In the Claims

(Currently Amended) A method of creating a multi-media presentation via a plurality of pages displayed on a screen of a computing device for walking a user through a story-arc compilation process and eliciting at least two variables that will be employed in creating the multi-media presentation, comprising: 
presenting, via one or more navigator page of the plurality of pages, a user with a set of mood choices, a set of theme choices, and a set of narrative arc template options, wherein each narrative arc template of the set of narrative arc template options includes a set of questions and possible answers to the set of questions, and each narrative arc template of the set of narrative arc template options includes emotionally cooperative music options; 
receiving from the user a narrative arc template choice from the[[a]] set of narrative arc template options; 
receiving at least one of a mood choice and a theme choice from the[[a]] set of mood choices and the[[a]] set of theme choices from the[[a]] user, the theme choice determining a story theme and the mood choice determining music and pacing criteria; 
determining a set of questions based on the narrative arc template choice and the mood choice or theme choice;
determining a set of possible answers to the set of questions based on the narrative arc template choice and the mood choice or theme choice; 
following receiving the narrative arc template choice and the mood choice or theme choice, presenting, via a series of pages of the plurality of pages, the set of questions and the set of possible answers to the user to elicit the at least two variables and at least one media item from the user, each variable being a question answer of the set of possible answers, the at least two variables providing at least two narrative arc references, the at least two variables including a combination of at least two narrative arc structure elements: Place, People, Challenge, Action, Struggle, Resolution, and Message; and 
compiling the multi-media presentation, the multi-media presentation incorporating the at least two variables, [[and]] the at least one media item, and a music selection of the emotionally cooperative music options, and 
wherein the at least two variables includes a first answer of the set of possible answers and a second answer of the set of possible answers, and wherein the first answer provides a first narrative arc reference of the at least two narrative arc references and the second answer provides a second narrative arc reference of the at least two narrative arc references, the first narrative arc reference being [[and]]
wherein the multi-media presentation includes a narrative story arc incorporating the point of high fortune and the point of low fortune, and 
wherein the music selection is chosen via machine learning or artificial intelligence, and is matched via the machine learning or artificial intelligence to both the point of high fortune and the point of low fortune to emotionally propel the narrative story arc.

(Currently Amended) The method of claim 1, wherein 

(Currently Amended) The method of claim 1, wherein the method is a method of generating a custom video media product and the method further comprises outputting the multi-media [[a]]the custom video media product. 

(Currently Amended) The method of claim 3, wherein the custom video media product is saved on a personal storage system, shared on a social media platform, downloaded, emailed, saved to a story vault, or posted to an application-specific community network. 

(Currently Amended) The method of claim 3, wherein the custom video media product can be exported in a variety of different video formats to fit the needs of the user.

(Cancelled) 

(Currently Amended) The method of claim 1, wherein the options includes narrative arc templates differing in the narrative arc structure elements associated therewith 

(Currently Amended) The method of claim 7, wherein the set of narrative arc template options includes narrative arc templates differing in story setting, style, mood and circumstances. 

(Cancelled)

(Cancelled) 

(Cancelled) 

(Cancelled) 

(Cancelled) 

(Cancelled) 

(Cancelled)

(Cancelled)

 The method of claim 1, further comprising: 

presenting the user with a set of mood candidates comprising a comic mood, a horror mood, and an inspirational mood, and 
receiving the mood choice selected from the set of mood candidates.
Conclusion
   	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752. The examiner can normally be reached on M-F 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8752.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RINNA YI/
Primary Examiner, Art Unit 2144